COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



THE CITY OF EL PASO,


                            Appellant,

v.

MARIA ESQUIVEL,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00065-CV

Appeal from the

210th District Court

of El Paso County, Texas

(TC# 2008-4910)


MEMORANDUM OPINION

 Pending before the Court is Appellant's motion to dismiss this appeal pursuant to Tex. R.
App. P.  42.1(a)(1).  Appellant represents that it no longer wishes to pursue the appeal and requests
this Court enter an order dismissing  the appeal.  Appellee has not objected to the motion, and there
is no indication that dismissal would prevent Appellee from seeking the relief to which she would
otherwise be entitled.  See Tex. R. App. P. 42.1(a)(1).  We therefore grant Appellant's motion and
dismiss the appeal. (1)  As the motion does not indicate the parties have agreed otherwise, costs will be taxed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.
1.   Because we grant Appellant's motion to dismiss the appeal, we deny Appellee's motion to dismiss the
appeal as moot.